Citation Nr: 0105348	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as post-traumatic stress disorder (PTSD) 
and postconcussional disorder).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1984 to November 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the RO 
which found that the veteran's claim of service connection 
for an acquired psychiatric disorder was not well grounded.  


REMAND

Initially, it should be noted that during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran contends that he has "psychological 
impairments" as a result of severe physical injuries 
sustained in a motorcycle accident during service.  The 
evidentiary record shows that the veteran has been evaluated 
for psychiatric problems on several occasions by VA.  A VA 
psychological evaluation report in March 1997 included the 
diagnosis of personality changes due to head trauma, 
aggressive type.  On VA neuropsychological evaluation in July 
1997, the examiner indicated that the test results were 
consistent with chronic closed head injury, possibly with an 
organic affective disorder.  Other VA diagnoses include 
anxiety disorder and major depression.  All of the 
examinations make reference to the fact that the veteran has 
a history of polysubstance abuse, and that he sustained 
severe injuries in a motorcycle accident.  While the 
evidentiary record suggests the existence of some type of 
psychiatric disorder, the exact nature and etiology is not 
clear.  Therefore, a VA psychiatric examination should be 
undertaken.  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should take appropriate steps 
to contact the veteran and request that he 
provide the names of all medical care 
providers who have treated him for any 
psychiatric symptoms since his discharge 
from service.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified treatment 
sources, and any additional VA records not 
already obtained, and associate them with 
the claims folder.  The veteran is also 
encouraged to submit additional evidence, 
such as a medical opinion, showing a 
relationship between any current 
psychiatric disorder and service. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis of any organic or 
functional mental disorder and, if 
possible, the etiology of any identified 
psychiatric disorder.  In addition, the 
examiner should determine if the veteran 
has PTSD under the criteria in DSM IIIR 
or DSM IV.  If PTSD is diagnosed, the 
doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressors are considered sufficient under 
the DSM-IV.  The claims folder must be 
made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be undertaken 
in connection with this examination.  If 
a psychiatric disorder is identified, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any identified psychiatric disorder 
had its onset in service or is otherwise 
related to service.  In formulating a 
response, the physician should utilize 
the highlighted phrase above which set 
forth the standard of proof necessary to 
grant a claim.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  It would be helpful if the 
examiner comment on any contrary opinion 
of record.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure compliance 
with the provisions pertaining to the 
duty to assist as set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the veteran's claim based 
on all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


